DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
 Response to Amendment
The amendments filed 12/1/2020 have been accepted. Claims 1, 3, 5, and 7-12 are still pending. Claims 1 is amended. Claims are new. Claims 14-16 have been canceled. Applicant’s amendments to the claims have overcome each and every 112 and 103 rejection previously set forth in the Final Office Action mailed 6/1/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US. Pub. No. 2014/0215145), Howard et al. (US. Patent No. 7,836,389), Sachs et al. (US. Pub. No. 2006/025965), and Bennett (US Pub. No. 2009/0287669).
As per claim 1, Ballard teaches a method useful in relation to processing of files containing audiovisual information, comprising: commanding writing of a file of information, stored in a workstation memory, to a tape (Paragraph [0039], states that the application can send a request to write data to a tape drive. Paragraph [0032] states that the application can operate on a host computer (workstation). Paragraphs [0015]-[0016] state that the host can transmit commands and data to the tape drive. Since there is data being written to the tape drive it means that there has to be a storage on the host for the data it is sending to be written (confirmed by Paragraph [0012] which states that applications can cache metadata from the tape drive for use)), reading information to create a memory map for metadata of the files (Paragraphs [0019]-[0020], states that the smaller partition can store metadata which includes index information (memory map). Paragraph [0026], states that the smaller partition can be read to obtain the metadata and store it in the cache memory), storing the memory map of offsets of a file containing information and for objects of the file containing information in the workstation memory (Paragraphs [0019]-[0020], the magnetic tape includes two partitions one for storing metadata which includes index information to provide location information of the data on the tape and the other partition for storing data. Paragraph [0012], states that applications on the host can cache metadata on a server or host computer (workstation memory) for use while the application is operating. Paragraph [0035] also states that the tape drive can respond to reads and writes from the host by sending data from the cache memory), commanding reads of portions of a tape storing metadata of the file containing information using offsets from the memory map; storing the metadata (Paragraph [0022], tape drive loads the stored information from the metadata or index partition into cache memory); Commanding reading of the file containing information from the tape (Paragraph [0016] and [0021], as stated previously) with commanded reads of the metadata fulfilled from cache memory (Paragraph [0022], the tape drive can access cache memory to read and update index information). Since Ballard teaches both reading information stored to obtain a memory map as well as having information stored in the workstation memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the location of the information being read to the workstation memory to obtain the predictable result of reading the file of audiovisual information stored in the workstation memory to obtain a memory map (since all this does is change the location of where the data is being read from as it is established multiple copies exist in the tape, cache of the tape, and host memory). Ballard teaches the claimed invention but fails to teach the file of audiovisual information including metadata relating to the audiovisual information, at least some of the metadata dispersed between blocks of audiovisual data of the file of audiovisual information, and that the tape deleting the file of audiovisual information from the workstation memory.
Howard teaches recording audiovisual data on magnetic tape (Col. 3-4, lines 66-1, the stored audiovisual information include sequences or clips, which define portion of the audio or video data to the data file). However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ballard by storing audiovisual information in order to permit access to stored audio and video files and be shared among multiple editing system or systems that may use stored audiovisual information (Col. 4, lines 10-15). Ballard and Howard teach the claimed invention but fail to teach the file of audiovisual information including metadata relating to the audiovisual information, at least some of the metadata dispersed between blocks of audiovisual data of the file of audiovisual information reading the file of audiovisual information stored in the workstation memory to obtain a memory map of offsets for metadata of the file containing audiovisual information and memory map of offsets for metadata, wherein metadata using offsets from memory map for reading audiovisual information from memory map, and deleting the file of audiovisual information from the workstation memory.
Sachs teaches the file including metadata relating to the file and an index entry include an offset within the file for elements within the file and at least some of the metadata dispersed between blocks of audiovisual data of the file of audiovisual information (Paragraph [0037]-[0038], states that the video data can be divided up by frame and further divided into lines in the frame. These lines are set up in a linked-lists wherein each element in the list contains a pointer (offset) to the next item in the list. Paragraph [0038] describes the structure of one element in the list which has multiple metadata fields meaning that there is metadata dispersed throughout the file). However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the prior art elements according to known methods by modifying the system of Ballard and Howard wherein the index (memory map) is located within the file itself and includes an offset as taught by Sachs in order to specify the position of file on the tape and read the file of audiovisual information stored in the workstation memory to obtain a memory map of offsets for metadata of the file containing audiovisual information (since the metadata is also included in the file that as stated earlier, multiple copies of data can exist in host memory, tape cache, and tape itself). Ballard, Howard, and Sachs teach the claimed invention but fail to teach deleting the file of audiovisual information from the workstation memory.
Bennett teaches deleting the file from the workstation memory (Paragraph [0042], states that image search data can be deleted from the cache after a specific length of time). However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ballard, Howard, and Sachs to delete the 
As per claim 3, Ballard teaches wherein the memory map is stored in memory of a computer performing the commanding reading of the file containing audiovisual information from the tape (Fig. 1 shows the host computer and the tape drive which includes cache memory, all part of the computer preforming the commands).
As per claim 5, Ballard teaches wherein the memory map in commanding reads of the portions of the tape storing metadata in the file containing audiovisual information (Paragraph [0039], in response to read command, the tape drive reads index information from the cache memory).
As per claim 10, Ballard teaches the claimed invention but fails to teach video editing operations on the audiovisual information in the file. Howard teaches editing system for audiovisual works and corresponding text for television news (title). However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ballard by using editing system as taught by Howard in order to permit an editor to edit both audiovisual materials of the segments and to edit the related text (Col. 1, lines 44-46).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US. Pub. No. 2014/0215145), Howard et al. (US. Patent No. 7,836,389), Sachs et al. (US. Pub. No. .
As per claim 7, Ballard, Howard, Sachs, and Bennett and teach the claimed invention but fail to teach wherein the audiovisual information in the file is at least one thousand times larger than metadata in the file.
Lacapra teaches wherein the audiovisual information in the file is at least one thousand times larger than metadata in the file (Col. 37, lines 55-56, file data is larger the metadata storage by kilobytes or megabytes). However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the size of the data of Ballard, Howard, Sachs, and Bennett with that of Lacapra to obtain the predictable result having the audiovisual information in the file be at least one thousand times larger than that of the metadata in the file. 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US. Pub. No. 2014/0215145), Howard et al. (US. Patent No. 7,836,389), Sachs et al. (US. Pub. No. 2006/025965), and Bennett (US Pub. No. 2009/0287669) and further in view of Abe et al. (US. Pub. No. 2015/0324128).
As per claims 8 and 12, Ballard, Howard, Sachs, and Bennett teach the claimed invention but fail to teach wherein at least one block of metadata is between any two blocks of audiovisual data in the file.
Abe teaches efficient use of metadata accompanying file writing to media (title), wherein metadata block is written or recorded in data partitions (Fig. 1 and 4, metadata 1, 2 and 3). However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ballard, Howard and Lacapra by using a metadata block recorded in data partition as taught by Abe in order to be used to mount the tape again even though the process takes time (Paragraph [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US. Pub. No. 2014/0215145), Howard et al. (US. Patent No. 7,836,389), Sachs et al. (US. Pub. No. 2006/025965), and Bennett (US Pub. No. 2009/0287669) and further in view of Bertin (US. Pub. No. 2007/0162947).
As per claim 9, Ballard, Howard, Sachs, and Bennett teach the claimed invention but fail to teach transcoding the audiovisual information in the file. 
Bertin teaches audiovisual content transcoding (Paragraph [0121], states the existence of a transcoding element). However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ballard, Howard, Sachs, and Bennett by using transcoding as taught by Bertin in order to use different coding formats (Paragraph [0121]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US. Pub. No. 2014/0215145), Howard et al. (US. Patent No. 7,836,389), Sachs et al. (US. Pub. No. 2006/025965), and Bennett (US Pub. No. 2009/0287669) and further in view of Oka et al. (US. Pub. No. 2007/0094290).
As per claims 11, Ballard, Howard, Sachs, and Bennett teach the claimed invention but fail to teach wherein the metadata comprises at least one header and at least one footer for an object of the file containing audiovisual information.
Oka teaches frame-based metadata file generation which includes header and footer (Paragraph [0457], Fig. 13, steps S26 and S29, Fig. 15, steps S59, S62, show how the metadata file and audio file are generated by creating and combining the various frames). However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ballard, Howard, Sachs, and Bennett by using a metadata which includes at least one header and one footer as thought by Oka in order to provide efficient read and write processes by decreasing operations of reading and writing unnecessary data while a file is written to or read from a recording medium (Paragraph [0012], lines 5-8).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US. Pub. No. 2014/0215145), Howard et al. (US. Patent No. 7,836,389), Sachs et al. (US. Pub. No. 2006/025965), and Bennett (US Pub. No. 2009/0287669) and further in view of Farnet et al. (US. Pub. No. 2007/0117113).
As per claim 13, Ballard, Howard, Sachs, and Bennett teach the claimed invention but fails to teach wherein a computer hardware comprises the cache memory, wherein the computer hardware is a separate device from a tape drive that receives the read commands for the tape.
Fig. 1, elements 120 and 108). However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the location of the cache in the system of Ballard, Howard, Sachs, and Bennett by using an external cache memory in order to receive commands for tape drive and other drives (Fig. 1).

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. The applicant argues that Ballard cannot be relied upon to teach the amended limitation of creating a memory map for the metadata of the file. The examiner respectfully disagrees. Ballard shows in Paragraph [0013] that the metadata can exist on both the tape drive and in the cache of the tape. Paragraph [0015] and [0017]-[0018] shows that data is exchanged between the host and the tape drives meaning that data exists both in the hosts memory and in the tape. Paragraph [0030] also shows that parts of the larger partition can also be kept in the cache memory as well for easier access meaning that data that is being exchanged and kept in the host and tape device can also reside in the cache as well. Since Ballard shows multiple times copies of the data can exist in and of the entities one of ordinary skill would recognize that the metadata and data can be transferred and used on the host memory (workstation memory). Therefore the limitations of the claim are met by the teachings of Ballard and the other references.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132